NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3627-16T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JEFFREY P. THOMAS, a/k/a RAY
FREDDIE and THOMAS P. JEFFERY,

     Defendant-Appellant.
_________________________________

              Submitted March 7, 2018 – Decided July 24, 2018

              Before Judges Alvarez and Nugent.

              On appeal from Superior Court of New Jersey,
              Law Division, Mercer County, Indictment No.
              15-12-1374.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Daniel V. Gautieri, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Gurbir S. Grewal, Attorney General, attorney
              for respondent (Sarah E. Ross, Deputy Attorney
              General, of counsel and on the brief).

PER CURIAM

        Defendant, Jeffrey P. Thomas, lost his motion to suppress a

handgun and heroin police had seized from him during a street
encounter.     He     later    pled   guilty     to   second-degree      unlawful

possession of a weapon, N.J.S.A. 2C:39-5(b).                 For that crime, a

judge sentenced him to serve a five-year prison term with three

and one-half years of parole ineligibility.                  Defendant appeals.

He argues:

            POINT I

            THE COURT ERRED IN DENYING THE MOTION TO
            SUPPRESS BECAUSE THE TIP FROM THE CONFIDENTIAL
            INFORMANT THAT PROMPTED THE INVESTIGATORY STOP
            CONSISTED   ALMOST    ENTIRELY   OF   INNOCENT
            IDENTIFYING DETAILS AND THE POLICE FAILED TO
            CORROBORATE THE NOTION THAT THOMAS WAS ENGAGED
            IN CRIMINAL ACTIVITY BEFORE STOPPING HIM.

            POINT II

            THE COURT ERRED IN FAILING TO AWARD GAP-TIME
            CREDIT FOR TIME THE DEFENDANT SERVED ON A
            MUNICIPAL SENTENCE. (Not Raised Below).

    We affirm the conviction and sentence but remand for the

trial court to compute gap time credits.

    A Mercer County grand jury charged defendant in a five-count

indictment with second-degree unlawful possession of a weapon,

N.J.S.A.    2C:39-5(b),       third-degree      possession    of   a   controlled

dangerous    substance,        N.J.S.A.       2C:35-10(a)(1),      fourth-degree

obstructing administration of law, N.J.S.A. 2C:29-1(b), third-

degree escape, N.J.S.A. 2C:29-5(a), and third-degree resisting

arrest, N.J.S.A. 2C:29-2(a)(3)(a).                Following the indictment,

defendant filed a suppression motion.             The trial court denied it.

                                          2                               A-3627-16T1
Defendant later pled guilty to the weapons offense, the trial

court sentenced him, and he appealed.

     The sole witness at the suppression hearing was Detective

Sergeant Ricardo Diaz, an eleven-year veteran with the New Jersey

State Police. He testified as follows.          On May 14, 2015, he was

assigned to the Trenton Crime Suppression Central Unit, which was

established    to   "help    suppress    violent     crimes   in   the   most

problematic areas in the City of Trenton."            Shortly before 8:00

p.m., the unit received a telephone call from a confidential source

who stated "a black male in the area of New Willow Street and

Beakes Street in Trenton [was] in possession of a handgun."

Detective Diaz did not speak with the informant.              The informant

spoke to the detective's partner, Detective Blair Astbury, and

Astbury told Diaz what the informant said.

     Astbury   told   Diaz   the   informant   had    previously    provided

information resulting in approximately six or more arrests and "at

least one or more" convictions.          Diaz acknowledged the informant

received either credit against a sentence or money for providing

the police with information.

     The informant told Detective Astbury the person in possession

of the handgun was "an older black male approximately [fifty]

years old, approximately six feet tall with gray hair."                   The

suspect "was wearing a red collared shirt, black shorts, white

                                     3                               A-3627-16T1
sneakers, and also had an Ace tan bandage wrapped around his right

wrist and arm."     The informant said the male was "in the company

of an older black female wearing a black shirt and blue jeans."

     Detective Diaz gave conflicting answers when cross-examined

about whether the informant explained how he knew the person had

a handgun.    In response to defense counsel's question, "[n]ow,

when you received that information . . . were you provided with

any information as to how he knew that the individual had a

handgun," the detective replied, "[n]o ma'am."       Counsel persisted:

"He didn't say that he had observed him with it, nothing whatsoever

as to how he knew?"       Detective Diaz responded, "I believe the

confidential source observed [defendant] in possession of the

handgun, which is when . . . he or she called Detective Astbury."

Pressed   further   by   defense   counsel,   Detective   Diaz   said   the

confidential source contacted Detective Astbury and stated that

he or she observed defendant in possession of a handgun. According

to Diaz, that was what Detective Astbury told him.

     Detective Diaz and seven other unit members donned tactical

vests – bullet proof vests placed on the outside of one's clothing

and containing police identifiers – and drove unmarked vehicles

to the corner of New Willow Street and Beakes Street. The officers

parked the vehicles along the curb line of either Beakes Street

or Willow Street, or perhaps both.       The intersection was located

                                     4                             A-3627-16T1
in a high crime area.        Nearby was a housing project where police

had   made   numerous     arrests   for       controlled    dangerous   substance

offenses and gun possessions.                 There had also been documented

shootings and homicides in that area.

      Upon arriving, Detective Diaz observed defendant, who matched

the description given by the confidential source.                  Defendant was

walking with a black female.               Detective Diaz and three other

officers made the initial "approach" toward defendant.                  Detective

Diaz was closest to defendant, but the other three officers were

behind the detective.       When Detective Diaz first started speaking

with defendant, the other detectives were standing either to his

left or to his right.        They were close enough to reach defendant

if he attempted to flee.             Defendant stopped,          Detective Diaz

identified himself as "State Police," and the two men engaged in

a conversation.

      Detective    Diaz    began    what      he   characterized   as   "a   field

inquiry."     His intention was to talk to defendant and ask him

routine questions, such as his name, where he was from, and

questions    of   that    nature.     Detective       Diaz    estimated   he   and

defendant were approximately five to ten feet apart.                    Defendant

appeared to be intoxicated or perhaps under the influence of some

type of controlled dangerous substance.                    Defendant smelled of



                                          5                               A-3627-16T1
alcohol, his clothes were soiled, and his eyes were bloodshot and

watery.

       As they spoke, defendant "began to blade . . . the right side

of his body from [the officer]."                 By "blade," the detective meant

that    when    he     first    approached       defendant,       he   could   see    both

defendant's hands and his whole body.                      As the two men began to

speak, however, defendant "began turning his body, blading himself

where    [the        detective]    couldn't       see   [the      defendant's]       right

shoulder, his right shoulder all the way down."                          The detective

could only see the left side of defendant's body.

       Defendant "bladed" away from the detective twice.                       Detective

Diaz testified:          "The first time when he bladed away from me and

attempted to put his right hand in his pocket I asked him to stop

immediately, and I wanted to see both his hands.                       And for officer

safety I said, put your hands on top of your head."                            Defendant

"did comply and put both his hands on his head for a couple

seconds,       and    then     immediately       dropped    his    hands   again,      and

attempted to place it in his right pocket again."

       Concerned defendant had a gun, the detective frisked him for

weapons. Detective Diaz felt the barrel of a weapon in defendant's

right pants pocket.            The detective retrieved a silver Derringer.

       Asked why he felt the need to frisk defendant for his safety,

Detective Diaz replied:

                                             6                                   A-3627-16T1
                Based on the description given by the
           confidential source, [defendant] matched all
           the identifiers the source gave us, where we
           were, it's a high crime area. The fact that
           the confidential source said that he was in
           possession of a handgun, the way he was
           blading his body away from me and attempting
           to put his right hand in his pocket, at that
           time I felt threatened as if he may have had
           a weapon on him.

     Asked if defendant was free to leave after the conversation

commenced, Detective Diaz replied:

                I would say based on how the conversation
           was going he could have been free to leave if
           what happened - - if what I didn't see, and
           if he didn't blade his body in that manner.
           Like I said, just the totality of the
           circumstances. I just - - if the conversation
           would have been different, if he didn't do
           some of the things he did, he probably would
           have been free to go. Because I approached
           him like I would approach anyone else.

     After seizing the Derringer, Detective Diaz placed defendant

under arrest, handcuffed him, and searched him incident to the

arrest. The detective found two bags of heroin and a glass smoking

pipe in defendant's other pocket.

     Based on Detective Diaz's testimony, the trial court denied

defendant's suppression motion.       The court found Detective Diaz

to be "a highly credible witness who testified in a persuasive

manner."

     After recounting the confidential source's description of the

suspect and his companion, the court noted: "Det. Sgt. Diaz

                                  7                          A-3627-16T1
conceded that the [confidential source] did not provide a name for

the individual whom he said had the gun, nor did he explain how

or why he knew this individual had a gun."       Nonetheless, the court

determined the police had reasonable suspicion to conduct an

investigative   detention.   The       court   relied   upon   "[Detective

Diaz's] experience and expertise in evaluating the veracity and

reliability of the [confidential source's] information" as well

as what the court concluded was "sufficient corroboration" of the

informant's tip, "particularly in light of the totality of the

circumstances."   The court explained:

               That evening, a reliable informant, whose
          previous information had led to "at least six"
          prior arrests, relayed information to Det.
          Astbury that an older black male in a certain
          location was in possession of a gun. Because
          the source of the information was a known
          informant – compared to an anonymous 9-1-1
          caller, for example – his "reputation [could]
          be assessed and [he could] be held responsible
          if [his] allegations" of criminal activity
          turned out "to be fabricated." FL v. J.L.,
          529 U.S. [266,] 270 [(2000)]. The court finds
          that under these circumstances, there seemed
          [to be] no incentive for the [confidential
          source] to lie about the defendant's alleged
          criminal activity. Additionally, the veracity
          of the [confidential source's] tip can be
          established by the [confidential source's]
          past reliability.   State v. Keyes, 184 N.J.
          541, 555 (2005). This [confidential source]
          had previously provided reliable information
          which had led to arrests; the officers could
          not let a credible tip about a weapon go
          uninvestigated.


                                   8                               A-3627-16T1
     Although not relevant to this appeal, the trial court also

determined Detective Diaz lawfully seized the heroin and pipe from

defendant's   person   during   the   search    incident    to   defendant's

arrest.

     On appeal, defendant argues that his street encounter with

police, from its inception, was an investigatory stop unsupported

by a reasonable and articulable suspicion defendant had or was

about to engage in criminal activity.            Defendant contends the

State failed to establish the reliability of the informant's tip

because Detective Diaz had no personal knowledge of the informant's

previous   involvement   with   police,   and    the   State     produced    no

evidence as to how the informant acquired knowledge that defendant

possessed a gun.

     The State contends the street encounter began as a field

inquiry and escalated into an investigative detention only after

defendant "bladed" the right side of his body, reached toward his

pocket, and refused to keep his hands visible.             The State argues

these circumstances, considered in the setting of a high crime

area and in light of the confidential informant's tip, provided a

reasonable and articulable suspicion to support Detective Diaz's

pat down of defendant for a weapon.

     When reviewing a trial court's order granting or denying a

defendant's suppression motion, "an appellate tribunal must defer

                                      9                               A-3627-16T1
to the factual findings of the trial court when that court has

made its findings based on the testimonial and documentary evidence

presented at an evidentiary hearing or trial."            State v. Hubbard,

222 N.J. 249, 269 (2015).     Likewise, an appellate court generally

must defer to a trial court's credibility findings.                Ibid.     The

reason for the deference is that factual findings and credibility

determinations "are substantially influenced by [an] opportunity

to hear and see the witnesses and to have the 'feel' of the case,

which a reviewing court cannot enjoy."         Id. at 262 (alteration in

original) (quoting State v. Johnson, 42 N.J. 146, 161 (1964)).                 An

appellate court owes no special deference, however, to either a

trial court's legal conclusions or "the consequences that flow

from established facts."     Id. at 263 (citing State v. Gandhi, 201

N.J. 161, 176 (2010)).

     The   warrantless    search   here    took   place   during    a    street

encounter between police and defendant.           Warrantless searches and

seizures   presumably    violate   the    constitutional    "right      of   the

people to be secure in their persons, houses, papers, and effects."

U.S. Const. amend. IV; N.J. Const. art. I, ¶7.              But "[n]ot all

police-citizen encounters constitute searches or seizures for

purposes of the warrant requirement."        State v Rodriguez, 172 N.J.

117, 125-26 (2002) (citing State v. Maryland, 167 N.J. 471, 483

(2001)).

                                   10                                   A-3627-16T1
      Courts have recognized three types of encounters between

police and citizens.    The first is a field inquiry.   Officers are

permitted to make field inquiries "without grounds for suspicion."

Maryland, 167 N.J. at 483 (quoting State v. Contreras, 326 N.J.

Super. 528, 538 (App. Div. 1999)).       If an officer initiates a

field inquiry with an individual, "[t]he individual does not even

have to listen to the officer's questions and may simply proceed

on her own way."       State v. Rosario, 229 N.J. 263, 271 (2017)

(citing   Florida v. Royer, 460 U.S. 491, 497-98 (1983)).   "Because

a field inquiry is voluntary and does not effect a seizure in

constitutional terms, no particular suspicion of criminal activity

is necessary on the part of an officer conducting such an inquiry."

Id. at 272 (citing State v. Elders, 192 N.J. 224, 246 (2007)).

      The second, more intrusive police-citizen encounter is an

investigative detention, sometimes called an investigatory stop

or a Terry1 stop.      An investigative detention is a seizure in

constitutional terms.    Rosario, 229 N.J. at 272; State v. Stovall,

170 N.J. 346, 356 (2002).       "A police officer may conduct an

investigatory stop if, based on the totality of the circumstances,

the officer had a reasonable and particularized suspicion to

believe that an individual has just engaged in, or was about to



1
    Terry v. Ohio, 399 U.S. 1 (1968).

                                 11                          A-3627-16T1
engage in, criminal activity."        Stovall, 170 N.J. at 356 (citing

Terry, 392 U.S. at 21).

     The third and most intrusive police-citizen encounter is an

arrest.   An arrest "requires probable cause and generally is

supported by an arrest warrant or by demonstration of grounds that

would have justified one."      Rosario, 229 N.J. at 272 (citing State

v. Brown, 205 N.J. 133, 144 (2011)).

     In the case before us, defendant argues that his encounter

with police was from its outset an investigatory stop.            The State

disagrees, contending the encounter began as a field inquiry.            The

trial court agreed with defendant.       The court's decision is amply

supported by the record.

     "Whether   a   detention   has   occurred   is    measured   from   the

citizen's perspective."    Maryland, 167 N.J. at 483 (citing State

v. Tucker, 136 N.J. 158, 165-66 (1994)).              For that reason, an

officer's conclusory statements that he merely intended to conduct

a field inquiry or that a citizen was free to leave are "not

probative."   Ibid.   Rather, whether a street encounter between an

officer and a citizen is a field inquiry or an investigative

detention "always comes down to whether an objectively reasonable

person would have felt free to leave or to terminate the encounter

with police."   Rosario, 229 N.J. at 273.



                                   12                               A-3627-16T1
     Here, seven officers in several vehicles stopped along a curb

near or adjacent to the sidewalk where defendant was walking.              At

least four officers wearing bullet proof vests marked with indicia

that they were police exited the vehicles and approached defendant,

upon whom they focused.       Indeed, other than defendant's companion,

there is no evidence that other civilians were in the immediate

vicinity.     In addition, Detective Diaz and the other officers

stood close enough to defendant so they could reach him if he

attempted to flee in any direction.

     The    totality    of   these   circumstances   supported   the    trial

court's conclusion this encounter was an investigatory stop.                A

person lawfully walking down the street who suddenly finds himself

the focus of multiple law enforcement officers wearing bullet

proof vests, who have just arrived in several vehicles, stopped,

approached him, and positioned themselves so that he could be

detained if he attempted to leave, would not reasonably feel free

to leave.    We find no error in the trial court's conclusion that,

from the outset, the encounter was an investigatory stop.

     The question thus presented is whether the law enforcement

officers    had   a   "reasonable    and   particularized   suspicion   that

[defendant had] just engaged in, or was about to engage in,

criminal activity."          Rosario, 229 N.J. at 272 (alteration in

original) (quoting Stovall, 170 N.J. at 356).          The officers based

                                      13                           A-3627-16T1
their suspicion of defendant's criminal activity on a tip received

from a police informant.

      Courts analyze the reliability of a confidential informant's

tip under a "totality of the circumstances test."            State v. Smith,

155 N.J. 83, 92 (1998).      "An informant's 'veracity' and 'basis of

knowledge' are two highly relevant factors under the totality of

the circumstances.        State v. Zutic, 155 N.J. 103, 110 (1998)

(citing Smith, 155 N.J. at 93).       Neither factor, in and of itself,

is indispensable to a finding of reliability.            "A deficiency in

one of those factors 'may be compensated for, in determining the

overall reliability of a tip, by a strong showing as to the other,

or by some other indicia of reliability.'"        Id. at 110-11 (quoting

Illinois v. Gates, 462 U.S. 213, 233 (1983)).

      An informant's veracity can be supported by his or her past

reliability.       Id. at 111.   "[I]f the informant does not identify

the   basis   of    knowledge,   a   reliable   basis   of   knowledge    may

nonetheless be inferred from the level of detail and amount of

hard-to-know information disclosed in the tip."               Ibid. (citing

Smith, 155 N.J. at 95).      "[T]he nature and details revealed in the

tip may imply that the informant's knowledge of the alleged

criminal activity is derived from a trustworthy source."              Smith,

155 N.J. at 94; accord, State v. Novembrino, 105 N.J. 95, 113

(1987) (quoting Spinelli v. U.S., 393 U.S. 410, 416 (1969)).                An

                                     14                              A-3627-16T1
informant's knowledge can also be inferred from the informant's

prediction of "hard-to-know future events."          Smith, 155 N.J. at

95.

      In the case before us, Detective Diaz's reasonable suspicion

was based upon information provided by a reliable informant.            The

informant   gave   a   detailed   description   of   defendant    and   his

companion, information officers corroborated immediately when they

arrived at the location the informant had described, a location

known to police as a site of criminality and violence.                  The

informant's proven record of reliability, the accuracy of his

description of defendant, the character of the neighborhood known

to police, and the detective's experience combined to establish a

reasonable suspicion to justify Detective Diaz in performing a

Terry stop and frisk.     See Zutic, 155 N.J. at 113 ("If the police

also had reasonable articulable suspicion that defendant was armed

and dangerous, that . . . could support a protective search"

(citing State v. Arthur, 149 N.J. 1, 12 (1997))).                Defendant

"blading" his right side, disregarding an order from Detective

Diaz, and reaching toward his pocket virtually compelled the

officer to conduct a protective pat down for his safety and that

of his fellow officers.     We find no reason to disturb either the

trial court's findings or its legal conclusions.



                                   15                              A-3627-16T1
      In his second argument, defendant contends he was not

awarded proper gap-time credits.    The State does not oppose a

remand for the purpose of computing those credits.         Hence, we

remand the case for that purpose.

    Remanded   for   the   determination   of   gap-time    credits.

Defendant's conviction and sentence are affirmed in all other

respects.




                               16                            A-3627-16T1